                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE

EAGLE PHARMACEUTICALS,
INC., TEVA PHARMACEUTICALS
INTERNATIONAL GMBH,
AND CEPHALON, INC.

                    Plaintiffs,

               v.                             Civil Action No. 18-1074-CFC

HOSPIRA, INC.

                    Defendant.


John Shaw, Karen Keller, Nathan Hoeschen, SHAW KELLER LLP, Wilmington,
Delaware; Daniel Brown, Michelle Ernst, LATHAM & WATKINS LLP, New
York, New York; Kenneth Schuler, Marc Zubick, LATHAM & WATKINS LLP,
Chicago, Illinois; Elise Baumgarten, David Berl, Adam Harber, Shaun Mahaffy,
Ben Picozzi, WILLIAMS & CONNOLLY LLP, Washington, District of Columbia

Counsel for Plaintiff

Arthur Connolly III, Ryan Newell, CONNOLLY GALLAGHER LLP,
Wilmington, Delaware; Aaron Barlow, YusufEsat, Sara Horton, JENNER &
BLOCK LLP, Chicago, Illinois

Counsel for Defendant

                    REVISED MEMORANDUM OPINION 1

December 18, 2019
Wilmington, Delaware


1
 The original, sealed Memorandum Opinion (D.I. 35) has been revised to remove
references to information that might reasonably be deemed proprietary.
                                              UNITED STATES DISTRICT JUDGE


      Plaintiffs Eagle Pharmaceuticals, Inc., Teva Pharmaceuticals International

GMBH, and Cephalon, Inc. have sued Defendant Hospira, Inc., alleging

infringement of nine patents listed in the Orange Book maintained by the Food and

Drug Administration (FDA). The nine patents cover liquid formulations of the

cancer drug bendamustine. Plaintiffs allege that Hospira' s submission to the FDA

of a New Drug Application (NDA) for a liquid bendamustine drug product

constituted an artificial act of infringement of the nine patents pursuant to 21

U.S.C. § 355(b)(2) and 35 U.S.C. § 271(e)(2).

      Pending before me is Hospira' s motion to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(6). D.I. 13. The matter is fully briefed. D.I. 14; D.I. 15;

D.I. 27.

I.    BACKGROUND

      The claims of eight of the asserted patents I literally require some

combination of two solvents in the claimed liquid bendamustine formulation:

propylene glycol and polyethylene glycol. Following the parties' lead, I will refer


1
 U.S. Patent Nos. 10,010,533 (the "#533 patent"), 9,034,908 (the "#908 patent"),
9,155,568 (the "#568 patent"), 9,597,397 (the "#397 patent"), 9,597,398 (the
"#398 patent"), 9,597,399 (the "#399 patent"), 9,000,021 (the "#021 patent"), and
9,579,384 (the "#384 patent").
 to these patents as the "PG patents." In Counts II through IX and XI through

 XVIII of the Complaint, Plaintiffs allege that Hospira's NOA product, which

. contains polyethylene glycol but uses another, second solvent ("Hospira's second

 solvent") instead of propylene glycol,2 infringes the PG patents under the doctrine

 ofequivalents. D.I.1,r,r55,61, 72,83,94, 105,116,127,149,156,168,180,192,

 204, 216, 228.

       The ninth asserted patent, U.S. Patent No. 9,572,887 (the "#887 patent"),

 requires a "non-aqueous" bendamustine formulation. In Counts I and X of the

 Complaint, Plaintiffs allege that Hospira's NOA product, which contains a small

 amount ofwater,3 infringes the claims of the #887 patent both literally and under

 the doctrine of equivalents. Id. ,r,r 44-47, 140.

II.    LEGAL STANDARDS

       To state a claim on which relief can be granted, a complaint must contain "a

 short and plain statement of the claim showing that the pleader is entitled to relief."

 Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but the

 complaint must include more than mere "labels and conclusions" or "a formulaic


 2 D.I. 15, Ex. 2C, Hospira NOA No. 211530 § 2.3 at 21. Hospira's NOA is
 integral to and explicitly relied upon by Plaintiffs in the Complaint and therefore
 may be considered in addressing Hospira' s Rule 12(b)( 6) motion. See In re
 Burlington Coat Factory Sec. Litig., 114 F .3d 1410, 1426 (3d Cir. 1997). I am
 intentionally not identifying Hospira's second solvent because of its proprietary
 nature.
 3 D.I. 15, Ex. 2C, Hospira NOA No. 211530 § 2.3 at 21; D.I. 25 at 13.

                                            2
recitation of the elements of a cause of action." Bell At!. Corp. v. Twombly, 550

U.S. 544,555 (2007) (citation omitted). The complaint must set forth enough

facts, accepted as true, to "state a claim to relief that is plausible on its face." Id. at

570. A claim is facially plausible "when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) ( citation

omitted). Deciding whether a claim is plausible is a "context-specific task that

requires the reviewing court to draw on its judicial experience and common sense."

Id. at 679 (citation omitted).

III. DISCUSSION

      A. The #887 Patent

      Hospira argues that the Complaint fails to state a claim of infringement of

the #887 patent because Hospira's NDA product is not "non-aqueous" and because

Plaintiffs are barred by the doctrine of claim vitiation and prosecution history

estoppel from alleging equivalence infringement.

      The premise ofHospira's arguments is that "non-aqueous" means the

complete absence of water. Hospira contends that its NDA product does not

literally infringe the #887 patent because it contains some amount of water. D.I.

14 at 9. It similarly contends that claim vitiation bars application of the doctrine of

equivalents to its NDA product because "[t]he term 'non-aqueous' presents a


                                            3
black-or-white proposition: either a composition is non-aqueous [i.e. completely

lacking in water] or, if it is not, it is the complete opposite (i.e., aqueous)." Id. at

18. And, finally, Hospira contends that prosecution history estoppel applies

because the patentee amended the claims to specify that the claimed formulations

are "non-aqueous" in order to overcome prior art that referenced "aqueous"

solutions. Id. at 19.

      Plaintiffs, however, argue that "non-aqueous" to a person of ordinary skill in

the art (POSITA) does not require the complete absence of water, and they point to

the fact that Hospira represented to the FDA that its NDA product is

"predominantly a non-aqueous formulation." D.I. 25 at 7 (emphasis in original)

(citing D.I. 15, Ex. 2C, Hospira NDA No. 211530 § 2.3 at 22). Thus, Hospira's

arguments boil down to a claim construction dispute that is not suitable for

resolution in the context of a motion to dismiss. See Nalco Co. v. Chem-Mod,

LLC, 883 F.3d 1337, 1349-50 (Fed. Cir. 2018). Accordingly, I will deny

Hospira's motion to dismiss Plaintiffs' claim of infringement of the #887 patent.

      B. The PG Patents

      Hospira argues that Plaintiffs' claims of equivalence infringement of the PG

patents fail as a matter of law because they are barred by the disclosure-dedication

rule and prosecution history estoppel. D.I. 27 at 1. As explained below, I agree

that the disclosure-dedication rule bars these claims. I therefore need not, and do


                                            4
not, address the argument that the claims are barred by prosecution history

estoppel.

             1. Legal Standards

      Section 1 l 2{b) of Title 3 5 provides that a patent's "specification shall

conclude with one or more claims particularly pointing out and distinctly claiming

the subject matter which the inventor or a joint inventor regards as the invention."

This requirement codifies the "bedrock principle of patent law that the claims of a

patent define the invention to which the patentee is entitled the right to exclude."

Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en bane) (internal

quotation marks and citations omitted); see also Univ. ofRochester v. G.D. Searle

& Co., 375 F.3d 1303, 1325 (Fed. Cir. 2004) ("Surely there is no principle more

firmly established in patent law than the primacy of the claims in establishing the

bounds of the right to exclude." (citations omitted)); Ariad Pharm., Inc. v. Eli Lilly

& Co., 598 F.3d 1336, 1347 (Fed. Cir. 2010) (en bane) ("Claims define the subject

matter that, after examination, has been found to meet the statutory requirements

for a patent." ( citation omitted)). It is the claims-not the patent's written

description-that define the invention and provide the measure of the patentee's

right to exclude others from using it. Milcor Steel Co. v. George A. Fuller Co.,

316 U.S. 143, 146 (1942) ("Out of all the possible permutations of elements which

can be made from the specifications, he reserves for himself only those contained


                                           5
in the claims." (citation omitted)). "Claims define and circumscribe, the written

description discloses and teaches." Ariad Pharm., 598 F.3d at 1347; see also Univ.

ofRochester, 375 F.3d at 1326 ("The primary role of the written description is to

support the claims, assuring that persons skilled in the art can make and use the

claimed invention.").

      A corollary to the principle that only the claims define the scope of a

patented invention is the disclosure-dedication rule. That rule precludes a finding

of infringement that is based on subject matter disclosed in the written description

but not claimed. As the Federal Circuit held in Johnson & Johnston Associates

Inc. v. R.E. Service Co., 285 F.3d 1046, 1054 (Fed. Cir. 2002) (en bane), "when a

patent drafter discloses but declines to claim subject matter ... [she] dedicates that

unclaimed subject matter to the public."

      The rule was first articulated by the Supreme Court in 1881 in Miller v.

Bridgeport Brass Co., 104 U.S. 350, 352 ( 1881) ("[T]he claim of a specific device

or combination, and an omission to claim other devices or combinations apparent

on the face of the patent, are, in law, a dedication to the public of that which is not

claimed."). Three years later, in Mahn v. Harwood, 112 U.S. 354 (1884), the

Court offered this explanation of the rule:

             Of course, what is not claimed is public property. The
             presumption is, and such is generally the fact, that what
             is not claimed was not invented by the patentee, but was
             known and used before he made his invention. But,
                                           6
              whether so or not, his own act has made it public
              property, if it was not so before. The patent itself, as
              soon as it is issued, is the evidence of this. The public
              has the undoubted right to use, and it is to be presumed
              does us[e], what is not specifically claimed in the patent.

Id. at 361.

       The disclosure-dedication rule "applies equally" to literal and equivalence

infringement claims. Maxwell v. J. Baker, Inc., 86 F.3d 1098, 1107 (Fed. Cir.

1996). As the Federal Circuit noted in Johnson, the claims provide notice of an

invention's scope not only to the public (and thus potential competitors), but also

to the examiner at the U.S. Patent and Trademark Office (PTO). 285 F.3d at 1052.

Thus, application of the disclosure-dedication rule helps to prevent a patentee from

narrowly claiming an invention to avoid prosecution scrutiny by the PTO, and

then, after the patent issues, using the doctrine of equivalents to "extend[] the

coverage of an exclusive right to encompass more than that properly examined by

the PTO." Id. at 1055 (citation omitted).

      For the disclosure-dedication rule to apply, "[t]he disclosure must be of such

specificity that one of ordinary skill in the art could identify the subject matter that

had been disclosed and not claimed[,]" PSC Comput. Prods. v. Foxconn Int'!, Inc.,

355 F.3d 1353, 1360 (Fed. Cir. 2004), and the "unclaimed subject matter must

have been identified by the patentee as an alternative to a claim limitation," Pfizer,

Inc. v. Teva Pharm. USA, Inc., 429 F.3d 1364, 1379 (Fed. Cir. 2005).


                                            7
      Whether the disclosure-dedication rule bars an infringement claim is a

question of law. Toro Co. v. White Consol. Indus., Inc., 383 F.3d 1326, 1333 (Fed.

Cir. 2004). Accordingly, when the construction of a patent's claims is not in

dispute and the patent's written description is clear and unambiguous, it may be

appropriate to apply the disclosure-dedication rule in the context of a motion to

dismiss equivalence infringement claims. See Eagle Pharm., Inc. v. Slayback

Pharma LLC, 382 F. Supp. 3d 341, 345-48 (D. Del. 2019) (applying disclosure-

dedication rule in context of Rule 12(c) motion where patent's written description

was clear and unambiguous and parties did not dispute construction of claim

limitation in question).

             2. Analysis

      The written description of the #533 patent explicitly and repeatedly

identifies Hospira's second solvent as an alternative to propylene glycol in

embodiments of the patented invention. See, e.g., #533 patent at 1:62-67, 4:35-48,

5:32-41, 5:45-57. The first sentence in the "Summary of the Invention" section of

the written description, for example, reads as follows:

             In other aspects of the invention, the bendamustine-
             containing compositions include a) a pharmaceutically
             acceptable fluid which contains one or more of propylene
             glycol, ethanol, polyethylene glycol, benzyl alcohol and
             glycofurol, and b) a stabilizing amount of a chloride salt.

Id. at 1:62-67.


                                          8
      The remaining PG patents have a different written description than the #533

patent, but they incorporate by reference U.S. Patent Application No. 13/016,473,

which has the same written description as the #533 patent. See D.I. 15, Ex. lH,

U.S. Patent Application No. 2011/0184036. Plaintiffs concede that incorporated

documents can be used to show disclosure for disclosure-dedication rule purposes.

D.I. 25 at 19.

      In light of the clear and unambiguous disclosure ofHospira's second solvent

as a substitute for propylene glycol in the #533 patent's written description and the

fact that the PG patents do not claim Hospira's second solvent as the second

solvent in the claimed liquid bendamustine formulation, the disclosure-dedication

rule bars Plaintiffs from alleging that Hospira's NDA product infringes the PG

patents under the doctrine of equivalents.

      Plaintiffs offer four reasons why I should not apply the disclosure-dedication

rule at this juncture. First, they contend that Hospira's second solvent is not

identified in the #533 patent as an alternative to propylene glycol. Id. at 14-15.

But this is incorrect. The #533 patent's written description explicitly treats

Hospira's second solvent as an alternative to propylene glycol. See #533 patent at

1:62-67, 4:35-48, 5:32-41, 5:45-57. Second, they point to an embodiment in the

written description that does not disclose Hospira' s second solvent as the second

solvent. D.I. 25 at 15. There is, however, no requirement that every embodiment


                                             9
in the written description have the equivalent element in question for the discourse-

dedication rule to apply; the rule is triggered by any disclosure in the written

description that is not claimed. Once a single disclosure is made, the subject

matter in question is dedicated to the public. There is no way to unring a bell that

has already rung.

      Third, Plaintiffs argue that Hospira does not assert that the complete

formulation of its NDA product is disclosed in any single embodiment in the

written description. Id. But the disclosure of the entire accused product is not a

prerequisite for application of the disclosure-dedication rule. "[T]he doctrine of

equivalents must be applied to individual elements of the claim, not the invention

as a whole." Warner-Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S. 17, 29

( 1997). Thus, the issue for the court is whether the patent discloses the element of

the invention that is alleged to be the equivalent of a claim limitation, not whether

the entire accused product or process is disclosed.

      Finally, Plaintiffs contend that they should be afforded an opportunity to

present expert evidence about whether the disclosure ofHospira's second solvent

is specific enough to trigger the disclosure-dedication rule. But Plaintiffs do not

explain why expert testimony is necessary to decide the question of law presented

to me. It is undisputed that Hospira's second solvent is one of the solvents

disclosed in the #533 written description and it cannot be reasonably disputed that


                                          10
the patent discloses Hospira's second solvent as a substitute for propylene glycol.

Accordingly, the disclosure-dedication rule bars Plaintiffs' claims of equivalence

infringement of the PG patents, and I will grant Hospira' s motion to dismiss

Plaintiffs' claims of infringement of those patents.

IV.   CONCLUSION

      For the above-stated reasons, I will deny Hospira' s motion to dismiss insofar

as it seeks to dismiss the Complaint's claims of infringement of the #887 patent

(Counts I and X) and I will grant the motion insofar as it seeks to dismiss the

equivalence claims of infringement of the PG patents (Counts II through IX and XI

through XVIII).

      The Court will issue an order consistent with this Memorandum Opinion.




                                          11
